ON APPELLANT’S MOTION FOR REHEARING
DICE, Commissioner.
Appellant insists that we were in error in overruling his contention that the trial court erred in failing to define the offense of ordinary theft (Art. 1410, Vernon’s Ann.P.C.) in his charge, and instruct the jury that if they believed from the evidence that he was guilty of theft, as defined, or, if they had a reasonable doubt thereof, to acquit him of the offense charged.
In addition to the authorities cited in our original opinion, reference is made to the well-established rule that under the doctrine of carving the state may carve and prosecute for any offense it may elect which grows out of the same transaction. 1 Branch’s Ann.P.C.2d 625, Sec. 654; Martinez v. State, 165 Tex.Cr.R. 244, 306 S. W.2d 131; Shannon v. State, 170 Tex.Cr. R. 91, 338 S.W.2d 462; Lewis v. State, 171 Tex.Cr.R. 231, 346 S.W.2d 608. Under such doctrine, the state had the right to elect and prosecute appellant under Art. 1373-a, supra, for killing the one head of cattle.
Appellant also challenges the conclusion reached in our original opinion that the evidence is sufficient to support the conviction under Art. 1373-a, supra, and insists that in the absence of any evidence of animosity, hatred, or ill-feeling between him and the owner of the calf there is no proof that he killed the animal with intent to injure the owner. Appellant insists that we were in error in referring to the statutory presumption contained in Art. 1373, supra, that “the intent to injure may be presumed from the perpetration of the act” because the conviction is under Art. 1373-a, supra, which contains no such provision. The early case of Newton v. State, 3 Tex. App. 245, is relied upon by appellant, where it was held that in a malicious-mischief prosecution for wilfully killing an animal the intent to injure the owner could not be presumed from the mere act of killing.
While appellant is correct that Art. 1373-a, supra, does not expressly provide for the presumption contained in Art. 1373, supra, we conclude that such a presumption does obtain in a prosecution under Art. 1373-a, supra. Clearly, it was the intention of the legislature in enacting Art. 1373, supra, that in malicious-mischief prosecutions under Chapter 3 of Title 17 of the Penal Code, for wilfully killing certain domesticated animals, the intent to injure may be presumed from the perpetration of the act. Such was the law when Chapter 3 of Title 17 of the code was amended by the legislature in 1945 by adding Art. 1373-a, supra, as a new article, making it a penal offense to kill certain domesticated animals.
Newton v. State, supra, cited by appellant, is not here controlling, because the case was decided prior to change of the malicious-mischief statute (Art. 1373, supra) by providing that the intent to injure the owner may be presumed from the perpetration of the act.
The evidence shows that appellant intentionally shot the calf without any legal justification or excuse. Such act, under the facts presented, could have been with nothing other than evil intent to injure the owner of the animal.
*800The evidence is amply sufficient to support a finding that appellant’s act was with the intent to injure the owner of the animal.
Remaining convinced that a proper disposition was made of the case on original submission, the motion for rehearing is overruled.
Opinion approved by the Court.